Opinion,
Mr. Chief Justice Gordon :
On the 1st of May, 1883, Mrs. Lib. A. Baker executed a judgment note to the Singer Manufacturing Company in the sum of |30'. On this note judgment was entered against Mrs. Baker on the 1st of June, 1886, in the said sum of |30. On the 14th of June, in the year last named, the defendant, by her counsel, entered a rule to vacate this judgment, wherein the fact of her. being a married woman was set forth, which rule after hearing was discharged. To this action of the court exception was taken on the part of the defendant, which exception we now have before us for consideration.
It is admitted that Mrs. Baker was a married woman as well at the time of the giving of the note as at the time of'the entry of the judgment. It is not necessary, in view of the fact stated, to cite authority to prove that both the note and judgment are prima facie void. The court, however, assumed, and so it was admitted, that the note was given for a balance due on a sewing machine purchased by the defendant, and on this assump*371tion it was held that as the act of the 29th of February, 1872, made valid all contracts of femes covert for the purchase of sewing machines, therefore a married woman may, as part of such contract, give her judgment note. Admitting the assumption to be correct, as in fact it is, and we have no fault to find with the learned judge’s conclusion. The act cited does give married women a general power to contract for sewing machines “ for their own use ” and does not limit the contract to any prescribed form, so that it may as well embrace a judgment note as any other species of obligation. But then as her power so to do depends exclusively on the act, and as that power is limited to the purchase of sewing machines for her own use, it is very clear that there is no warrant on the record before us for either the note or judgment.
A contract such as authorized by the statute nowhere appears, but, on the other hand, the note is for $80, without specifying for what it is given. As we have said, prima facie it is void. The question then is, Can the judgment be cured by collateral proof of consideration ? We think not. We may say of the act of 1872 as was said of the act of 1848 in Mahon v. Gormley, 24 Pa. 80, a married woman is not thereby vested with the unlimited powers of a feme sole; the power is exceptional, hence the plaintiff must by his pleadings bring himself within the letter of the act or his case fails. So in Hugus and Hacke v. Dithridge Glass Co., 96 Pa. 160; Hecker v. Haak, 88 Pa. 238 ; Kuhns v. Turney, 87 Pa. 497, and in many other cases, we have held that in order to charge a married woman under the act of 1848, it must appear from the record that the debt charged is within the letter or spirit of some one of the exceptions of the act.
If such, then, is the case under the act of 1848, why should it not be so also under the act of 1872? This statute gives the married woman power to charge her separate estate by her individual contract in an exceptional case, that is, for sewing machines, and not even for them generally, but only for such as are for her own use. In the case in hand we have nothing of record but a common judgment note, which, if there be anything in the deliverances of this court, is on its face utterly void. How, then, are we to give life to this dead record? ' It is as worthless as so much blank paper, and we cannot see how *372it is to be helped by collateral proof. A voidable judgment may be thus sustained, but not one that is void. Undoubtedly, had the plaintiff brought suit upon this note, it must have appeared by the pleadings that the case was within the act of 1872, otherwise a plea of coverture would have been fatal to it; and this, for the sufficient reason that at common law a married woman is not suable. But as prima facie a married woman cannot bind herself by a judgment note, how can it be made binding except it appear in the body of the note, or in the statement on which the judgment is entered, that it was given in the exceptional case authorized by the statute? We must conclude, therefore, that the court erred in not making the defendant’s rule absolute.
Order reversed, and rule made absolute.